DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the applicant’s communication received on January 28, 2022 (“Amendment”) and in response to the pre-brief appeal conference decision rendered on August 9, 2022.
Instant publication, US 20180349896, will be referred to as “Specification” hereinafter.

Claim Status
Claim 1-20 are pending.

Admitted Prior Art 
As official notice was taken in the previous office action, the common knowledge or well-known in the art statement is taken to be admitted prior art because the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate (see MPEP 2144.03 C). The common knowledge or well-known in the art statement is taken to be admitted prior art include:
the practice of dividing transaction to multiple small transactions in transferring fund to recipient account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 1-8 and 17-18 (group I) are directed to a method (i.e. process) while claims 9-16 and 19-20 (group II) are directed to a system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites: 
A method for anonymization of a blockchain transaction, comprising: 
storing, in a memory of a processing server, a first key pair comprising a first private key and a corresponding first public key; 
receiving, by the processing server, an anonymization request from a computing device, wherein the anonymization request includes at least a destination address of a recipient and a transaction amount; 
generating, by the processing server, an intermediate address of the processing server based on the first public key; 
electronically transmitting, by the processing server, the intermediate address of the processing server based on the first public key and a transfer amount based on the transaction amount to the computing device, the transfer amount including the transaction amount and a transaction fee; 
receiving, by the processing server, at least one block in a blockchain from at least one node associated with the blockchain, the at least one block generated from a blockchain transaction request from the computing device to the at least one node associated with the blockchain, and wherein the at least one block is comprised of at least a block header and one or more transaction data values including a specific transaction data value comprised of at least the intermediate address of the processing server and the transfer amount based on the transaction amount; 
generating, by the processing server, a first digital signature using at least the first private key stored in the memory; and 
electronically transmitting, by the processing server, at least a new transaction data value and the first digital signature to the at least one node associated with the blockchain, wherein the new transaction data value is comprised of at least the destination address of the recipient and a payment amount related to the transaction amount.  
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim describes a process for anonymizing of a blockchain transaction, e.g. fund transfer from a payer account to a destination account, e.g. destination address. The instant claim describes a process in which an intermediate entity (e.g. processing server) anonymizes the fund transfer from the payer account to the destination account by storing a first key pair comprising a first private key (e.g. seal) and a corresponding first public key (e.g. intermediary account), receiving by the intermediate entity a anonymization request (e.g. anonymize the transfer of funds to a payee) from a payer (computing device) wherein the request includes at least a destination address of a recipient (e.g. recipient account) and a transaction amount (amount to be transferred to the recipient account), generating by the intermediary the intermediary address of the intermediary based on the first public key (e.g. generating of the intermediary account), transmitting by intermediate entity the intermediate address of the intermediate entity based on the public key (e.g. intermediary account) and a transfer amount (e.g. amount to be transferred to the intermediary account) based on the transaction amount to the payer wherein the transfer amount includes the transaction amount and a transaction fee, receiving at least one block (e.g. record of transaction/transfer of funds) from account ledgering entity wherein the at least one block (e.g. record of the transaction/transfer of the fund to the intermediary account) is generated from a transaction request the payer to the account ledgering entity, wherein the block is comprised of at least a block header and one or more transaction data value including a specific transaction data value comprised of at least the intermediate address (e.g. intermediary account) and a transfer amount based on the transaction amount (amount that is transferred to the intermediary account), generating by the intermediary a first digital signature using at least the first private key (e.g. signing by the intermediary), and transmitting by the intermediary entity at least a new transaction data value and the first digital signature to the entity wherein the new transaction data value is comprised of at least the destination address (e.g. recipient account) and a payment amount related to the transaction amount (e.g. amount that is to be transferred to the recipient account). 
To describe another way, the claim describes a process in which a transfer fund is anonymized by intermediary providing the payer with intermediary account of the intermediary along with transfer amount that includes the transaction amount and a transaction fee for the payer to utilize in transferring the transfer amount to the intermediary account, the intermediary upon receiving/confirming that the transfer amount has been transferred to the intermediary account, and transferring a payment amount related to the transaction amount from the intermediary account to the recipient account by signing the new transaction and submitting the transfer. 
This is similar transactional business process of anonymizing transfer of money which provides a way in which a fund is transferred to a recipient through an intermediary account, e.g. transferring of transaction amount plus a transaction fee from the payer’s account to the intermediary account and then transferring of the transaction amount from the intermediary account to the payee’s (recipient) account, instead of directly transferring of fund to the recipient account. As such, the claim recites a certain methods of organizing human activities, e.g. commercial interactions and/or fundamental economic principles or activities. 
The examiner further submits that the claimed subject matter reads on a transaction involving escrow account in which a payer is provided an escrow account by a third party in order to deposit money, fund due to the recipient plus transaction fee, and the third party releasing the fund due to the recipient by transferring the fund from the escrow account to the recipient account. As such, the claim recites a certain methods of organizing human activities, e.g. commercial interactions and/or fundamental economic principles or activities.
The claim further recites generating a first digital signature using at least the first private key. However, this too falls within abstract idea, specifically mathematic relationships and/or concepts performed in the human mind with pen and paper (see https://www.onebigfluke.com/2013/11/public-key-crypto-math-explained.html that provides simple explanation of the math behind public key cryptography).
The examiner submits that other independent claim, e.g. claim 9, recites significantly similar subject matter as claim 1, representing the system (processing server) of claim 1. Hence, claim 9 also recite a certain methods of organized human activities and recite abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), processing server comprising a memory (memory of a processing server), computing device, electronically transmitting, blockchain, the at least one block generated from a blockchain request, and at least one node associated with blockchain are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. blockchain transaction. 
The examiner submits that the claims are directed to steps performed by a processing server in the method claim 1 while claim 9 is directed to the processing server comprising a memory. The processing server as described in the specification merely is a generic computer (see Fig. 5 and its corresponding portion in the specification).
The examiner also finds that the blockchain features recited in the claim are features that are merely recited at high level generality that they represent “apply it” rather than improvement on the blockchain technology.
These limitation do not represent: Improvements to the functioning of a computer (here, the processing server and/or its memory or at least one node), or to any other technology or technical field (e.g. computers and/or memory and/or blockchain) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. blockchain transaction. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the processing server nor its component, e.g. memory. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 5) as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. blockchain. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The dependent claims 2-8 and 10-20 further describe the abstract idea with reciting further additional elements. Accordingly, it is determined that claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Mixcoin Anonymity for Bitcoin with accountable mixes”(“Bonneau”) in view of US Patent Publication No. 2018/0075453 (“Durvasula”), US Patent Publication No. 2011/0055077 (“French”), and “Mastering Bitcoin”(“Antonopoulos”).
Per claims 1, 7-9, and 15-16, Durvasula fairly discloses a method of a blockchain transaction, comprising:
receiving, by the processing server (entity M), an anonymization request from a computing device (e.g. A), wherein the anonymization request includes at least a destination address of a recipient and a transaction amount (see section 4.2; page 7, step 1 … section 4.2, the mix is obligated to transfer an equal value to kout by time t2 (unless the funds are retained as a mixing fee); 4.4, a simple approach is to specify a fixed missing fee rate p and have the mix return (1-p)*v to kout instead of full v); 
electronically transmitting, by the processing server, the intermediate address of the processing server based on the first public key, e.g. kesc, and a transfer amount, e.g. v, to the computing device (e.g. A)(see section 4.2; page 7 step 2a; see 4.2, the mix is obligated to transfer an equal value to kout by time t2 (unless the funds are retained as a mixing fee; 4.4, a simple approach is to specify a fixed missing fee rate p and have the mix return (1-p)*v to kout instead of full v) (one of ordinary skill in the art would recognize that the v includes the transaction amount and the fee);
generating, by the processing server, a first digital signature using at least the first private key stored in the memory (see section 2.1, an address is simply a public key. Control of an address’s private key provides “ownership” of all coins mapped to that address; section 4.2; page 7 Constriction 1); and 
electronically transmitting, by the processing server, at least a new transaction data value and the first digital signature to the at least one node associated with the blockchain, wherein the new transaction data value is comprised of at least the destination address of the recipient and a payment amount related to the transaction amount (see section 2.1, an address is simply a public key. Control of an address’s private key provides “ownership” of all coins mapped to that address; section 4.2; page 7 step 4a).  
While Bonneau discloses bitcoin transaction that utilizes control of an address’s private key that provides “ownership” of all coins mapped to that address, signing of the transaction, and M transferring the fund from kesc to kout upon Alice transferring the fund from kin to kesc  (see section 2.1 on page 3 in describing Bitcoin that utilizes address and private key to provide ownership and also signing of the transaction and above), Bonneau does not explicitly teach storing, in a memory of a processing server, a first key pair comprising a first private key; generating, by the processing server, an intermediate address of the processing server based on the first public key; receiving, by the processing server, at least one block in a blockchain from at least one node associated with the blockchain, the at least one block generated from a blockchain transaction request from the computing device to the at least one node associated with the blockchain, and wherein the at least one block is comprised of at least a block header and one or more transaction data values including a specific transaction data value comprised of at least the intermediate address of the processing server and the transfer amount based on the transaction amount; and generating, by the processing server, a first digital signature using at least the first private key stored in the memory. Furthermore, Bonneau does not specifically teach M in the form of processing server comprising a memory.
Durvasular, however, teaches payment device comprising a memory that stores a first key pair comprising a first private key (see ¶0007, wallet storing the address and the private key generated by a payee; ¶0050, stored asymmetric private key), generating by the payment device an address of the payment device (¶0007, the address and the private key may be generated by the payment device), verification of the past transaction on the blockchain (see ¶0040, the transaction may be publicly verifiable as the transaction history is available on the blockchain), and generating a first digital signature using at least the first private key stored in the memory (see ¶0032, asymmetric encryption in particular may be of use in signing and verifying signatures for blockchain cryptooperations; ¶0050, digital wallet running on user device, e.g. payment device, may also sign the request). 
It would have been obvious to one of ordinary still in the art to include in the bitcoin operation and system of Bonneau the technique of well known technique of validating transaction on the blockchain and crypto-operation of asymmetric encryption key in as taught by Durvasular since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the combination of Bonneau and Durvasular, in particular Bonneau, teaches the mix receiving the request from Alice transfer amount v, and that amount v may be either one of transfer amount not including a fee or transfer amount including the fee (see section 4.2), Bonneau does not specifically teach an embodiment that describes the mix receiving from Alice the transaction amount and subsequently sends the transfer amount (e.g. transaction amount and the fee) to Alice, wherein the payment amount, e.g. amount transferred to the recipient, is equal to the transaction amount (claims 7 and 15), wherein the transfer amount is greater than the transaction amount (claims 8 and 16). 
French, an analogous art of transfer of funds, disclose a server that receives transaction amount from the sender (see ¶0006, receiving from a sender transfer detail including transfer amount; ¶0029) and transmitting the transaction amount and the fee to sender, wherein the payment amount, e.g. amount transferred to the recipient, is equal to the transaction amount and wherein the transfer amount (e.g. transaction amount and the fee) is greater than the transaction amount (see ¶0029-¶0030, the fee is calculated and provided to the sender; ¶0052, fees maybe fixed or percentage of the transfer amount … the transfer amount and the fee(s) are presented to the sender). As the combination of Bonneau and Durvasula discloses the server (M) receiving transfer request from the sender and sending to the sender the information including the transfer amount and the fee rate for the purpose of transferring funds as described above (see Bonneau as described above), it would have been obvious to one of ordinary skill in the art of fund transfer to substitute one known element for another for transferring of funds, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. the server receiving transfer request from the sender and sending to the sender the information including the transfer amount and the fee rate, as technique of transferring funds as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of the sender specifying the transfer amount and the server sending the fee along with the transfer amount to the sender to the combination of Bonneau and Durvasula as the combination allows the server to establish fees rather than the sender establishing the fee. Moreover, as fee can be established by the parties involved, it would have been obvious to try any one of these finite number of identified, predictable solutions, each of which had a reasonable expectation of success.

While the combination of Bonneau, Durvasular, and French teaches receiving, by the processing server, at least one block in a blockchain from at least one node associated with the blockchain, the at least one block generated from a blockchain transaction request from the computing device to the at least one node associated with the blockchain, wherein the block comprises at least the intermediate address of the processing server and the transfer amount based on the transaction amount (see Bonneau: If Alice does transfer the agreed value v to esc by the deadline t1 (Step 3), then the mix is obligated to transfer an equal value to out by time t2”; page 7 flowchart)(Durvasular: ¶0040, transaction may be publicly verifiable as the transaction history is available on the blockchain – one of ordinary skill would appreciate that the transaction(s) are recorded on a block in a blockchain from at least node associated with the blockchain and that the block necessarily has to be received in order to verify the transaction record recorded on the block), the combination of Bonneau, Durvasular, and French does not explicitly teach wherein the at least one block is comprised of at least a block header and one or more transaction data values. 
The examiner, however, submits that as Bonneau, Durvasular, and French teaches cryptocurrencies transactions including Bitcoin as described above, the combination of Bonneau, French, and Durvasular necessarily teaches that at least one block is comprised of at least a block header and one or more transaction data as Bitcoin transaction or other cryptocurrency transaction utilizes block that comprises of at least a block header and one or more transaction data. The examiner submits Antonopoulos that teaches the block content recorded in the blockchain (see xvii Quick Glossary: block … The block head is hashed ..; pages 164-167, structure of block and contents including transactions in the block).
Furthermore, the examiner submits that the description of content of the block, e.g. stored information, represents non-functional descriptive material that does not move to distinguish over the prior art.

While the combination of Bonneau, Durvasular, and French teaches payment device comprising a memory that stores a first key pair comprising a first private key and a corresponding address and generating an address as described above, the combination of Bonneau, Durvasular, and French does not specifically teach that the wallet stores a first key pair comprising a first private key and a corresponding first public key and generating by the processing server an intermediate address of the processing server based on the first public key. Antonopoulos, however, teaches a wallet that stores digital keys including a asymmetric key pair (e.g. private key and public key) and generating address based on the public key (see page 61 Introduction section “in most cases, a bitcoin address is generated from and corresponds to a public key”; page 62, page 63, “a bitcoin wallet contains a collection of key pairs, each consisting of a private key and a public key”; pages 70-72 on Bitcoin Address: “Addresses produced from public key … The Bitcoin address is derived from the public key through the use of one-way cryptographic hashing”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant claimed invention to include any known techniques of generating the address, including storing the private key and a corresponding public key in the payment device and generating the address as taught by Antonopoulos, as a technique of generating the address in combined Bonneau, Durvasular, and French (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the Bitcoin/cryptocurrencies operations and system of combined Bonneau, Durvasular, and French the technique of storing the private key and a corresponding public key in the payment device and generating the address as taught by Antonopoulos since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2 and 10, the combination of Bonneau, Durvasular, French, and Antonopoulos does not specifically teach receiving, by the processing server, a new block in the blockchain from the at least one node associated with the blockchain, wherein the new block is comprised of at least a block header and one or more transaction data values including an additional transaction data value; and verifying, by the processing server, that the additional transaction value includes the destination address of the recipient and the payment amount. However, as the combination of Bonneau, Durvasular, French, and Antonopoulos teaches verification of a block in a blockchain the block comprising block header and transactions as described above, and Durvasula teaches verifying of blockchain transaction (see ¶0040), it would have been obvious to one of ordinary skill in the art prior to effective date of the application to verify any transactions by the server, including the new block in the blockchain in verifying that the ledgering of the transaction, including the recipient address and the amount, on the block of the blockchain as described by Bonneau, for the purpose of ascertaining whether the transfer to the destination address was indeed recorded correctly.

As per claims 3 and 11, the combination of Bonneau, Durvasular, French, and Antonopoulos discloses storing, in the memory of the processing server, a second key pair comprising a second private key and a corresponding second public key, wherein a second digital signature is generated using the second private key in a second transaction (see Durvasula: ¶0045, by disclosing a payment device storing multiple private keys and addresses, the combination of Bonneau, Durvasula, and Antonopoulos teaches storing a second pair key comprising a second private key and a corresponding second public key, wherein a second digital signature is generated using the second private key in a second transaction).

As per claims 17 and 19, the combination of Bonneau, Durvasular, French, and Antonopoulos does not specifically teach transmitting, by the processing server, a confirmation message to the computing device that the transfer amount was successfully received by the destination address of the recipient. However, as the combination of Bonneau, Durvasular, French, and Antonopoulos teaches validation of transaction (see Durvasula: ¶0040, verifiable on the blockchain) and also sending successful completed transfer (see Durvasula: ¶0053), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to notify the user, e.g. A, once the transfer amount was successfully received by the destination address of the recipient.

As per claims 18 and 20, the combination of Bonneau, Durvasular, French, and Antonopoulos do not specifically teach wherein the confirmation message includes a transaction record identifier associated with the destination address of the recipient and the payment amount. However, as Durvasula discloses providing of successful confirmation to the computing device and also discloses providing of transfer details (see ¶0052) and Antonopoulos discloses general bitcoin transactions including transaction ID and amount (see page 45 and 50, txid and amount), it would have been obvious to one of ordinary skill in the art to include any known information that is pertinent to the transfer as confirmation message to computing device as the confirmation message is to provide details on the transfer. 
Furthermore, description of what is included in the confirmation message represents non-functional descriptive material that do not move to distinguish over prior art.

Claims 4, 5, 6, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonneau, Durvasular, French, and Antonopoulos as applied in claims 1 and 9 above, in further view of Admitted Prior Art.
Per claims 4 and 12, the combination of Bonneau, Durvasular, French, and Antonopoulos does not specifically teach generating, by the processing server, a second digital signature using at least the first private key stored in the memory; and electronically transmitting, by the processing server, at least an additional transaction data value and the second digital signature to the at least one node associated with the blockchain, wherein the additional transaction data value is comprised of at least the destination address of the recipient and a second payment amount, wherein a combination of the payment amount and the second payment amount are equal to the transaction amount. ADA, however, discloses practice of dividing transaction to multiple small transactions in transferring fund to recipient account. Hence, as combination of Bonneau, Durvasular, French, and Antonopoulos, e.g. Bonneau, is generally directed to anonymizing transaction and the combination of the prior art is directed to methods of recording transaction(s) in a blockchain, it would have been obvious to one of ordinary skill in the art to include any known technique in transferring of funds, including the technique of dividing transaction to multiple small transactions in transferring fund to recipient account with a predictable result of transferring of the fund to the recipient account.

As per claims 5, 6, 13, and 14, the claims are directed to describing the payment amount and the second payment amount, specifically wherein the amounts are equal and are greater than a predetermined value. First, the applicant is advised that the description of amounts are non-functional descriptive material. Additionally, as the combined prior art generally describes dividing transaction to multiple small transactions in transferring fund to recipient account, it would have been within the realm of obviousness for one of ordinary skill in the art to utilize any combination of amounts as transfer amounts in breaking up the transaction amount to multiple transfers to the recipient address as the combination is merely a design of choice.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

101
The applicant states in the Amendment that the claim as the claim recite a specific manner for anonymization of a blockchain transaction and since the claims recite a specific improvement over known coin mixing technologies, the claims recite a specific improvement over other known anonymization technology. 
In response, the examiner finds the applicant's argument to be not persuasive as anonymization of a transaction by utilizing intermediary account as described above (e.g. similar to that of process of money laundering in attempting to hide transactions) is an abstract idea. The examiner submits that the applicant's argument contingent on the applicant's allegation that the concept of mixing of coins, e.g. similar process of money laundering, is indeed a technology. The examiner, as explained above in the 101 section, the anonymization of a transaction by providing the payer with an intermediary account and transferring the fund from the intermediary account to a destination account upon the payer transferring the fund plus transaction fee from the payer account to the intermediary account is an abstract idea similar to money laundering. The blockchain, addresses, block(s) generated in blockchain, and private key/public key are all recited at high level generality (see Antonopoulos in the functions of blockchain) that they amount to no more than “apply it” to blockchain or generally linking the use of the judicial exception to the blockchain technological environment or field of use. 
The examiner further submits that the claims are directed to steps performed by the processing server in the method claims and the processing server in the system claims. The processing server as described in the Specification is mere generic computing device (see Fig. 5 and its corresponding specification). The processing server and its components are mere tool to perform the identified abstract idea.
The additional elements, individually or in combination, does not improves the processing server nor its component, e.g. memory, or even the blockchain as the blockchain functions as it would by ledgering the received transaction in the block in the public distributed ledger and also functions to provide the data recorded in the block to users. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 5) as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment, e.g. blockchain.
The applicant also asserts that the present claims recite additional elements that integrate the alleged abstract idea into a practical application. The examiner finds this argument to be not persuasive for the reasons outlined in the 101 section above and also as the argument appears to be mere assertion as the applicant does not describe what claim element(s) are considered to be additional elements. 

112
The 112 rejection in the previous Final office action has been withdrawn in light of the claim amendment. 

103
The applicant asserts that “since the computing device (of the sender) controls the exact timing of the blockchain transaction, the mix M of Bonneau would not utilize verifying transaction as suggested by Durvasula since the mix M of Bonneau would not know if the transaction has been initiated by the computing device (of the sender). Accordingly, it would not be obvious to one of ordinary skill in the art suggested in the Final Office Action and the Advisory Action to verify the blockchain transaction as initiated by the computing device as suggested in the Final Office Action” (see page 16 of the Amendment).
The examiner respectfully disagrees. In Bonneau, it is abundantly clear that M acts to either transfer the amount to the destination address or aborts the protocol contingent on A transferring the agreed value v to the escrow address (see pages 6-7). Hence, Durvasular teaches that it was known for an entity to verify transaction as the transaction history available on the blockchain, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant claims for M to use any known technique in verifying whether the A has indeed transferred the agreed value v to address in determining whether to transfer the amount to the destination address or abort.

The applicant asserts that Bonneau also does not disclose or suggest the at least one block generated from a blockchain transaction request from the computing device to the at least one node associated with the blockchain as recited (see page 16 of the Amendment). The examiner respectfully disagrees. Bonneau is in the field of Bitcoin and utilizes addresses in transferring amount. As such, one of ordinary skill in the art would appreciate that the transferring of amount (e.g. Bitcoin) to address(s) necessarily involve at least one block generated from a blockchain transaction request from the computing device to the at least one node associated with the blockchain. In other word, in order for Alice to transfer the agreed amount of Bitcoin to the escrow address would indeed necessarily involve at least one block generated from a blockchain transaction request from Alice.
For the reasons outlined above, the claims remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020156723 discloses two equal amount; US 20070208662 and US 20110066529 disclose multiple transactions for avoiding detection; US Patent 9298806 discloses analyzing of transactions including intermediary accounts in a transaction tree. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685